DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the claims for the method of Invention II rely on the apparatus of Invention I.  This is not found persuasive because invention I is drawn to an apparatus with an electrostatic chuck with heater and cooling base and invention II is drawn to a method of etching multiple thin films on a substrate, meaning that the inventions would require searching of different classes/subject matter as recited in MPEP 806.05(e).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chuck body,” “bonding chuck body surface,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128*” has been used to designate both cooling base and pedestal base (additionally, it is not known what the “*” is for on both 128*’s).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 5-6, 131 and 133 are in the wrong places as compared to Fig. 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “wherein the bonding layer is electrically insulating;.” which should be “wherein the bonding layer is electrically insulating.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a shaft bonded to the chuck body" in the claim.  Claim 12 already recites “a cooling base…” which is not in the relied upon embodiment (Fig. 5-6) for claims 12-15 (drawn to Fig. 1-2). It is unclear which embodiment Applicant is claiming in this claim set. Appropriate clarification is requested.
Claim 17 recites the limitation "an insulating layer disposed over the first heater" in the claim.  There is insufficient antecedent basis for this limitation in the claim. No heaters are introduced in claim 12. Appropriate clarification is requested.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cooling base and the base plate" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The base plate has not been introduced in claim 3 or 1. Examiner will interpret as “the cooling base and a base plate.” Appropriate clarification is requested.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " wherein the flatness of the mounting surface and the upper surface is less than about 10 microns" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The mounting surface and the supper surface does not appear to be introduced in claim 14 or 12. Additionally, what is being referred to regarding those limitations? Examiner will interpret as “a workpiece support surface, and a upper cooling body surface.” Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 has been interpreted under 122 (b) with limitations that now fail to further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130340942 to Schaefer in view of US 20050253285 to Kuibira and US 5801915 to Kholodenko.
Claim 1:  Schaefer discloses a substrate support assembly, comprising: an electrostatic chuck (180 [upper ceramic member], Fig. 2-3) having a chuck body (180) made from ceramic (para. [0025]), the chuck body (180) having a workpiece support surface (top of 180) and a bonding chuck body surface (bottom of 180), and a cooling base (100 [lower member]) having a cooling body (100) made from a metal or composite (para. [0027]), the cooling body of the cooling base (100) having an upper cooling body surface (upper surface of 100) facing the bonding chuck body and a lower cooling body surface (upper surface of 100), 
However Schaefer does not disclose the workpiece support surface and the bonding chuck body surface having a flatness of less than about 10 microns; wherein the upper cooling body surface has a flatness of less than about 10 microns.
Kuibira teaches that a workpiece support surface (top of 1 [workpiece support surface], Fig. 1) and the bonding chuck body surface (bonding surface of support body] of 1) having a flatness of less than about 10 microns (para. [0073], [0077]) for the purpose of avoiding negatively affecting the formation of film on and etching of the workpiece (para. [0073]) and/or having ease to obtain an adequately hermetic seal in the bond (para. [0077]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flatness requirements as taught by Kuibira with motivation to avoid negatively affecting the formation of film on and etching of the workpiece and/or have ease to obtain an adequately hermetic seal in the bond. 
Kholodenko wherein the upper body surface (upper body surface of 22 [base], Fig. 2-3) has a flatness of less than about 10 microns (col. 7, lines 30-40) for the purpose of allowing efficient transfer between the substrate and the support (col. 7, lines 35-40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flatness requirements as taught by Kholodenko with motivation to allow efficient transfer between the substrate and the support.
Claim 2: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses further comprising: at least a first heater (140 [heater plate], Fig. 2-3, Schaefer) disposed on the bonding chuck body surface outside the chuck body (180, see Fig. 2-3 where 140 is disposed indirectly on 180); and a bonding layer (160 [adhesive bonding layer]) disposed over the first heater (140), wherein the bonding layer (160) is electrically insulating (para. [0028] where silicone is named, which is necessarily electrically insulating).
Claim 7: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses further comprising: a seal (200 [annular elastomeric band], Fig. 3, Schaefer) disposed between the electrostatic chuck (180) and the cooling base (100).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 1, 2, 7 above, and further in view of US 6159299 to Koai and US 20180122680 to Yang.
Claim 3: The apparatus of Schaefer in view of Kuibira, Kholodenko does not disclose further comprising: an edge ring circumscribing the electrostatic chuck, the cooling base and the base plate, wherein the edge ring is configured to channel a purge gas to the workpiece mounting surface.
Koai discloses an edge ring (280/200, Fig. 2c) circumscribing the electrostatic chuck (150T/M), the cooling base (150 [pedestal]), wherein the edge ring is configured to channel a purge gas to the workpiece mounting surface (151) for the purpose of reducing accumulation of undesirable deposits upon the wafer pedestal (abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the edge ring with channel configuration as taught by Koai with motivation to reduce accumulation of undesirable deposits upon the wafer pedestal.
Yang teaches the edge ring (180/185, Fig. 1) circumscribing the electrostatic chuck (150), the cooling base (110) and a base plate (120 [metal plate]) for the purpose of shielding the outer wall of the components (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the edge ring to circumscribe all three components as taught by Yang with motivation to shield the outer wall of the components.
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 1, 2, 7 above, and further in view of US 20100304571 to Larson.
Claim 4: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses wherein the bond layer has a thickness of between about 0.3 mm and about 2.0 mm (para. [0029] where and upper edge range of 0.03 inch falls within the claimed range). 
However it does not disclose a thermal conductivity of between about 1.0 W/m-K and about 3.0 W/m-K.
Larson teaches an elastomeric adhesive component having a thermal conductivity between about 0.2-2.0 W/mK (para. [0046]) for the purpose of withstanding high shear strain (para. [0046]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal conductivity requirements as taught by Larson with motivation to withstand high shear strain. 
Claim 5: The apparatus of Schaefer in view of Kuibira, Kholodenko, Larson discloses wherein a variation of the thickness of the bond layer (160, Fig. 2-3, Schaefer) therebetween the electrostatic chuck (180) and cooling base (100) is less than 20 microns (see para. [0028] where variation is less than or equal to 1.5 percent which is about 11.5 microns at the upper range of 0.03mm; 11.5 microns reads on the claimed range. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 1, 2, 7 above, and further in view of US 20020158060 to Uchiyama.
Claim 6: The apparatus of Schaefer in view of Kuibira, Kholodenko does not disclose wherein the first heater is trimmed to achieve a higher desired resistance than adjacent portions of the first heater to provide a desired temperature output. It is noted that claim 6 contains product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113).
Uchiyama teaches trimming a heating element (5, Fig. 1) for the purpose of adjusting the resistance distribution in the whole pattern to improve the evenly heating property (para. [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above requirement as taught by Uchiyama with motivation to adjust the resistance distribution in the whole pattern to improve the evenly heating property.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130340942 to Schaefer in view of US 20050253285 to Kuibira and US 20020158060 to Uchiyama, US 20170303338 to Parkhe (“Parkhe’338”) as evidenced by US 20130088809 to Parkhe (“Parkhe’814”).
Claims 8-11:  Schaefer discloses a substrate support assembly, comprising: an electrostatic chuck (180 [upper ceramic member], Fig. 2-3) having a chuck body (180) made from ceramic (para. [0025]), the chuck body (180) having an embedded high voltage chucking electrode (para. [0025]); the chuck body (180) having a workpiece support surface (top of 180) and a bonding chuck body surface (bottom of 180), 
However Schaefer does not disclose the workpiece support surface and the bonding chuck body surface having a flatness of less than about 10 microns.
Kuibira teaches that a workpiece support surface (top of 1 [workpiece support surface], Fig. 1) and the bonding chuck body surface (bonding surface of support body] of 1) having a flatness of less than about 10 microns (para. [0073], [0077]) for the purpose of avoiding negatively affecting the formation of film on and etching of the workpiece (para. [0073]) and/or having ease to obtain an adequately hermetic seal in the bond (para. [0077]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flatness requirements as taught by Kuibira with motivation to avoid negatively affecting the formation of film on and etching of the workpiece and/or have ease to obtain an adequately hermetic seal in the bond. 
The apparatus of Schaefer in view of Kuibira discloses further comprising: at least a first heater (140 [heater plate], Fig. 2-3, Schaefer) disposed on the bonding chuck body surface outside the chuck body (180, see Fig. 2-3 where 140 is disposed indirectly on 180); an insulating layer (180 [ceramic member]) disposed over the first heater (140).
The apparatus of Schaefer in view of Kuibira does not disclose wherein the first heater is trimmed to achieve a higher desired resistance than adjacent portions of the first heater to provide a desired temperature output. It is noted that claim 6 contains product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113).
Uchiyama teaches trimming a heating element (5, Fig. 1) for the purpose of adjusting the resistance distribution in the pattern to improve the evenly heating property (para. [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above requirement as taught by Uchiyama with motivation to adjust the resistance distribution in the whole pattern to improve the evenly heating property.
The apparatus of Schaefer in view of Kuibira, Uchiyama does not disclose a ceramic shaft having leads connected to the heater and to the chucking electrode embedded in the electrostatic chuck; (claim 9) wherein the ceramic shaft is bonded to the electrostatic chuck; (claim 10) wherein the ceramic shaft is bonded to the insulating layer disposed over the first heater; (claim 11) wherein the insulating layer comprises one of a layer of ceramic, ceramic tape, and glass tape.
Parkhe’338 discloses a ceramic shaft (232 [ceramic shaft], Fig. 2-3) having leads (236 [optical fibers] within 232) connected to the heater (236 within 235 [channels]) and to the chucking electrode embedded (“embedded chucking electrode, para. [0046]) in the electrostatic chuck (234 [electrostatic chuck], para. [0046]); (claim 9) wherein the shaft (232) is bonded to the electrostatic chuck (234); (claim 10) wherein the shaft (232) is bonded to the insulating layer (234) disposed over the first heater (236 within 235); (claim 11) wherein the insulating layer (234) comprises one of a layer of ceramic (234), ceramic tape, and glass tape (para. [0046]). This is evidenced by Parkhe’809 for the purpose of providing a pathway for electrical power, coolants, and the like to the substrate support (para. [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration above as taught by Parkhe’338 as evidenced by Parkhe’809 with motivation to provide a pathway for electrical power, coolants, and the like to the substrate support.
Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130340942 to Schaefer in view of US 20050253285 to Kuibira and US 5801915 to Kholodenko.
Claim 12:  Schaefer discloses a processing chamber comprising: a chamber body (12 [processing chamber], Fig. 1) having walls (32 [chamber walls]), a bottom (bottom of 12) and a lid (top of 12) which enclose an internal volume (inside 12); and a substrate support assembly (28 [substrate support]) disposed in the internal volume (inside 12), 
the substrate support assembly, comprising: an electrostatic chuck (180 [upper ceramic member], Fig. 2-3) having a chuck body (180) made from ceramic (para. [0025]), the chuck body (180) having a workpiece support surface (top of 180) and a bonding chuck body surface (bottom of 180), and a cooling base (100 [lower member]) having a cooling body (100) made from a metal or composite (para. [0027]), the cooling body of the cooling base (100) having an upper cooling body surface (upper surface of 100) facing the bonding chuck body and a lower cooling body surface (upper surface of 100), 
However Schaefer does not disclose the workpiece support surface and the bonding chuck body surface having a flatness of less than about 10 microns; wherein the upper cooling body surface has a flatness of less than about 10 microns.
Kuibira teaches that a workpiece support surface (top of 1 [workpiece support surface], Fig. 1) and the bonding chuck body surface (bonding surface of support body] of 1) having a flatness of less than about 10 microns (para. [0073], [0077]) for the purpose of avoiding negatively affecting the formation of film on and etching of the workpiece (para. [0073]) and/or having ease to obtain an adequately hermetic seal in the bond (para. [0077]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flatness requirements as taught by Kuibira with motivation to avoid negatively affecting the formation of film on and etching of the workpiece and/or have ease to obtain an adequately hermetic seal in the bond. 
Kholodenko wherein the upper body surface (upper body surface of 22 [base], Fig. 2-3) has a flatness of less than about 10 microns (col. 7, lines 30-40) for the purpose of allowing efficient transfer between the substrate and the support (col. 7, lines 35-40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flatness requirements as taught by Kholodenko with motivation to allow efficient transfer between the substrate and the support.
Claim 14: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses wherein the flatness of a workpiece support surface (top of 1, Fig. 1, Kuibira, para. [0073], [0077]), and an upper cooling body surface (upper body surface of 22, Fig. 2-3, Kholodenko, col. 7, lines 30-40) is less than about 10 microns.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 12, 14 above, and further in view of US 6159299 to Koai and US 5730801 to Tepman.
Claim 13: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses further comprising: a plurality of heater (one or more heaters coupled to 140 [heater plate], Fig. 2-3, Schaefer) disposed on the bonding chuck body surface outside the chuck body (180, see Fig. 2-3 where 140 is disposed indirectly on 180), wherein the heaters (140) are arranged in a plurality of zones (multiple heaters imply zones, and there is nothing in the claim specifying beyond zones existing); and a bonding layer (160 [adhesive bonding layer]) disposed over the first heater (140), wherein the bonding layer (160) is electrically insulating (para. [0028] where silicone is named, which is necessarily electrically insulating).
The apparatus of Schaefer in view of Kuibira, Kholodenko does not disclose further comprising: a baseplate disposed below the cooling base; an edge ring circumscribing the electrostatic chuck, the cooling base and the base plate, wherein the edge ring is configured to channel a purge gas to the workpiece mounting surface.
Koai discloses an edge ring (280/200, Fig. 2c) circumscribing the electrostatic chuck (150T/M), the cooling base (150 [pedestal]), wherein the edge ring is configured to channel a purge gas to the workpiece mounting surface (151) for the purpose of reducing accumulation of undesirable deposits upon the wafer pedestal (abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the edge ring with channel configuration as taught by Koai with motivation to reduce accumulation of undesirable deposits upon the wafer pedestal.
Tepman discloses a baseplate (60 [base], Fig. 2) disposed below the cooling base (62 [conductive member]); the edge ring (72 [shroud ring]) circumscribing the electrostatic chuck (64 [electrostatic chuck]), the cooling base (62) and the base plate (60) for the purpose of protecting the exposed position of the components from the process environment (col. 8, lines 64-66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base plate, and edge ring configuration as taught by Tepman with motivation to protect the exposed position of the components from the process environment.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 12, 14 above, and further in view of US 20100304571 to Larson.
Claim 15: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses wherein the bond layer has a thickness of between about 0.3 mm and about 2.0 mm (para. [0029] where and upper edge range of 0.03 inch falls within the claimed range). 
However it does not disclose a thermal conductivity of between about 1.0 W/m-K and about 3.0 W/m-K.
Larson teaches an elastomeric adhesive component having a thermal conductivity between about 0.2-2.0 W/mK (para. [0046]) for the purpose of withstanding high shear strain (para. [0046]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal conductivity requirements as taught by Larson with motivation to withstand high shear strain. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 12, 14 above, and further in view of US 20020158060 to Uchiyama.
Claim 16: The apparatus of Schaefer in view of Kuibira, Kholodenko does not disclose wherein the first heater is trimmed to achieve a higher desired resistance than adjacent portions of the first heater to provide a desired temperature output. It is noted that claim 16 contains product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113).
Uchiyama teaches trimming a heating element (5, Fig. 1) for the purpose of adjusting the resistance distribution in the whole pattern to improve the evenly heating property (para. [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above requirement as taught by Uchiyama with motivation to adjust the resistance distribution in the whole pattern to improve the evenly heating property.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kuibira, Kholodenko as applied to claims 12, 14 above, and further in view of US 20050219786 to Brown. 
Claim 17: The apparatus of Schaefer in view of Kuibira, Kholodenko discloses an insulating layer (160 [adhesive bonding layer], para. [0028] where silicone is named, which is necessarily electrically insulating) disposed over a first heater (140).
However it does not disclose a shaft bonded to the chuck body.
Brown discloses a shaft (42/32, Fig. 1) bonded to the chuck body (22, para. [0019-0020]) for the purpose of being easily removed from the shaft (pedestal) when replacement or refurbishment of one or more components is required (para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaft bonded to the chuck as taught by Brown with motivation to be easily removed from the shaft (pedestal) when replacement or refurbishment of one or more components is required.
Claims 18-20: (Withdrawn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718